   Case: 1:16-cv-04884 Document #: 126 Filed: 03/01/19 Page 1 of 3 PageID #:1581



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

KIM AMMONS,                                    )
                                               )
               Plaintiff,                      )       1:16-cv-04884
                                               )
       v.                                      )       Judge Robert M. Dow, Jr.
                                               )       Magistrate Judge Young B. Kim
CHICAGO BOARD OF EDUCATION,                    )
                                               )
               Defendant.                      )

                  BOARD’S MOTION IN LIMINE NO. 23 TO BAR ANY
                 EVIDENCE AS TO PLAINTIFF’S “GOOD CHARACTER”

       Defendant, Board of Education of the City of Chicago (“Board”), by its attorneys, pursuant

to the Federal Rules of Evidence and the Federal Rules of Civil Procedure, moves this Court to bar

discussion of, or reference to, or evidence pertaining to, Plaintiff’s “good character”. In support of

this Motion, the Board states as follows:

       Plaintiff may attempt to introduce evidence at trial as to her “good” character. Such evidence

may include personal and professional accomplishments, such as serving as a foster parent. Pursuant

to Federal Rules of Evidence (“Evidence Rule” or “Evidence Rules”) 401, 402, 403, and 404, the

Board moves to bar Plaintiff from introducing such evidence at trial. The introduction of evidence

beyond what is minimally necessary to provide the jury with basic biographical and personal

information about Plaintiff is both irrelevant and may create unfair prejudice, confuse the issues,

mislead the jury, and waste time. In the instant action, there is no reason for Plaintiff to introduce

any such “good character” evidence that would be slightly probative and highly prejudicial to the

Board, as no such evidence is necessary to Plaintiff’s case. See Wilson v. Keske, No. 09 CV 8063, 2012

U.S. Dist. LEXIS 10722 (N.D. Ill. Jan. 27, 2012) (granting defendant’s motion in limine seeking to bar

plaintiff from introducing evidence of good character and noting that such evidence was not necessary



                                                   1
   Case: 1:16-cv-04884 Document #: 126 Filed: 03/01/19 Page 2 of 3 PageID #:1582



or relevant to plaintiff’s case). Simply put, evidence of Plaintiff’s character has no relevance to the

claim Plaintiff has before the jury.

        Evidence of “good character” may be used as a synonym for propensity evidence, which is

inadmissible under Federal Rule of Evidence 404. Rule 404 provides that “[e]vidence of a person’s

character or character trait is not admissible to prove that on a particular occasion the person acted in

accordance with this character or trait.” Fed. R. Evid. 404(a)(1). This rule makes good sense, since, as

the Advisory Committee explained,

        [c]haracter evidence is of slight probative value and may be very prejudicial. It tends
        to distract the trier of fact from the main question of what actually happened on the
        particular occasion. It subtly permits the trier of fact to reward the good man and to
        punish the bad man because of their respective characters despite what the evidence
        in the case shows actually happened.”

Fed. R. Evid. 404, advisory committee notes, 1972 Proposed Rules (quoting California Law Revision

Commission).

        The only instance where Plaintiff may introduce evidence of good character would be to refute

an attack upon her character for truthfulness. Fed. R. Evid. 608(a). However, while the Board may

seek to impeach Plaintiff and/or other witnesses, such impeachment would not be attacking their

character for truthfulness. See 4 Jack B. Weinstein, Weinstein’s Evidence § 608.02 (“Offering evidence of

untruthful character is not the only method of attacking a witness’s credibility....Other means of

impeaching a witness include the following: Introducing prior inconsistent statements. Demonstrating

the witness’s interest, bias, or hostility. Attacking the witness’s perception or memory. Introducing

prior inconsistent statements. Demonstrating the witness’s interest, bias, or hostility. Attacking the

witness’s perception or memory. Introducing conflicting evidence or conflicting testimony of other

witnesses[.]”). Accordingly, there would be no situation in the instant action where introduction of

evidence of Plaintiff’s “good character” would be permissible.




                                                   2
   Case: 1:16-cv-04884 Document #: 126 Filed: 03/01/19 Page 3 of 3 PageID #:1583



        In the event this Court were to find evidence of Plaintiff’s “good character” to be somehow

admissible under Evidence Rule 402, such evidence should still be bared under Evidence Rule 403

because it suggests that individuals such as Plaintiff are entitled to jury sympathy, which would create

unfair prejudice to the Board, as well as confuse the jury as to the issues in the case.

        WHEREFORE, the Board moves to bar discussion of, or reference to, or evidence

pertaining to, Plaintiff’s “good character”.

Dated: March 1, 2019.
                                                 Respectfully submitted,


                                                 BOARD OF EDUCATION OF THE CITY OF
                                                 CHICAGO, DEFENDANT

                                                 Joseph Moriarty, General Counsel

                                        By:      /s/Giselle Safazadeh
                                                 Giselle Safazadeh, Assistant General Counsel
                                                 Christina Jaremus, Assistant General Counsel
                                                 Susan J. Best, Assistant Deputy General Counsel
                                                 Board of Education of the City of Chicago
                                                 1 North Dearborn, Suite 900
                                                 Chicago, Illinois 60602
                                                 Telephone: (773) 553-1700
                                                 gbsafazadeh@cps.edu
                                                 cjaremus@cps.edu
                                                 sjbest@cps.edu

                                   CERTIFICATE OF SERVICE

        I, Christina Jaremus, an attorney, do hereby certify that I caused the attached Board’s Motion
in Limine No. 23 To Bar Any Evidence of Plaintiff’s “Good Character” to be filed with the Clerk
of the Court on March 1, 2019 using the CM/ECF system which sent notification of such filing to all
counsel of record.


                                        By:      /s/Christina Jaremus
                                                 Christina Jaremus, Assistant General Counsel




                                                    3
